UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32832 Jazz Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3320580 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4321 Jamboree Road Newport Beach, California (Address of principal executive offices) (Zip Code) (949)435-8000 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o (Note:As a voluntary filer not subject to the filing requirements, the Registrant has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months). Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a “smaller reporting company”. See definitions of “large accelerated filer” and “accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNox The registrant meets the conditions set forth in General Instruction H(1)(a)and (b)of Form10-Q and is therefore filing this Formwith the reduced disclosure format permitted by General Instruction H(2). Explanatory Note This Amendment No.1 to the Quarterly Report on Form 10-Q for the quarterly period ended June30, 2011 originally filed with the Securities and Exchange Commission on August 8,2011 (“June 2011 form 10-Q”), is being filed solely for the purposes of furnishing Interactive Data File disclosure as Exhibit101 in accordance with Rule 405 of Regulation S-T. This Exhibit was not previously filed. Other than as expressly set forth above, this Form 10-Q/A does not, and does not purport to, amend, update or restate the information in any other item of such Quarterly Report on Form 10-Q, or reflect any events that have occurred after such Report was originally filed. PARTII Item 6.Exhibits. In addition to the exhibits originally filed with the Registrant’s Quarterly Report on Form 10-Q, the following exhibit is hereby filed herewith in response to this Item. Exhibit Financial information from the registrant’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, formatted in XBRL SIGNATURES Pursuant to the requirements of Section13 or 15(d)of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 7, 2011 JAZZ TECHNOLOGIES, INC. By: /s/ Rafi Mor (Principal Executive Officer) By: /s/ SUSANNA H. BENNETT Chief Financial Officer (Principal Financial and Accounting Officer)
